Citation Nr: 0524115	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  03-24 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a higher initial evaluation for service-
connected type 2 diabetes mellitus, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Nashville, Tennessee.  In December 2002 the RO granted the 
veteran's claim of service connection for diabetes mellitus, 
evaluated as 10 percent disabling, effective April 30, 2001.

The Board remanded this appeal to the RO for further 
development in June 2004.  After the RO attempted the 
requested development, the RO continued the denial of a 
higher initial evaluation for diabetes mellitus, currently 
evaluated as 10 percent disabling.  It is noted that the 
veteran had previously been represented by a private 
attorney, who no longer has authority to represent veterans 
before the VA.  The veteran was notified of that fact and 
given an opportunity to select other representation; however, 
he has not indicated that he wants any representation.


FINDING OF FACT

The veteran's diabetes mellitus is manageable by restricted 
diet only.


CONCLUSION OF LAW

The criteria necessary for an initial evaluation in excess of 
10 percent disabling for the veteran's service-connected 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.119, 
Diagnostic Code 7913 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Higher Initial Evaluation

The veteran argues that an increased evaluation is warranted 
for diabetes mellitus.  

A review of the record shows that the veteran's diabetes 
mellitus was diagnosed in approximately October 2000 and he 
has been treated since that time with diet and exercise. See 
38 C.F.R. § 4.1.

The Board has reviewed all the evidence in the appellant's 
claims folder relating to his claim for a higher initial 
evaluation for diabetes mellitus.  The evidence includes, but 
is not limited to:  prior rating decisions; the appellant's 
contentions; the appellant's records from the Social Security 
Administration; multiple VA progress notes; and a VA Diabetes 
Mellitus examination report from February 2003.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, regarding the veteran's claim for an increased 
evaluation for diabetes mellitus.

The relevant medical evidence therefore includes a VA 
Diabetes Mellitus examination report from February 2003 and 
numerous VA progress notes.  The VA progress notes also 
generally showed that the veteran was diagnosed with diabetes 
mellitus and that it was controlled with diet and exercise.  
Also on file are extensive medical records obtained from the 
Social Security Administration which pertain to other 
disability and will not be discussed.  

The February 2003 VA Diabetes Mellitus examination report 
showed that the examiner gave an impression of "diabetes 
type II controlled by diet and exercise."  The examiner also 
remarked that the veteran had retired on disability in 
November 2001, which was related to his PTSD.  The veteran 
stated that his blood sugar was usually running between 111 
and 118.  This was very well controlled "as evidenced by 
hgblac as above."  The veteran had a chronic left foot drop 
due to a previous injury.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  The veteran is appealing the 
original assignment of a disability evaluation following 
awards of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Under 38 C.F.R. § 4.119, DC 7913 (as in effect prior to 
August 30, 2002) diabetes mellitus: manageable by restricted 
diet only warrants a 10 percent evaluation.  A 20 percent 
rating is warranted for diabetes mellitus requiring insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  

The evidence is not sufficient to warrant a rating in excess 
of 10 percent under DC 7913.  The evidence does not show that 
the veteran's diabetes required treatment with insulin or an 
oral hypoglycemic agent.  In fact, it shows that the 
veteran's diabetes mellitus is controlled by diet and 
exercise.  See VA Diabetes Mellitus examination report dated 
in February 2003.  As such, an evaluation in excess of 10 
percent is not warranted.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

Since the veteran's condition has been clearly diagnosed as 
diabetes mellitus, no other diagnostic codes relating to the 
endocrine system apply.  See 38 C.F.R. § 4.119 (2004).  Also, 
because the veteran does not suffer from compensable 
complications of diabetes, no separate evaluations are 
warranted.  See 38 C.F.R. § 4.119, DC 7913 (Note 1) (2004).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the veteran's diabetes mellitus causes "marked" interference 
with employment or requires frequent hospitalizations or 
otherwise produces unrecognized impairment suggesting 
extraschedular consideration is indicated.

In reaching this decision regarding this claim for a higher 
initial evaluation, the Board has considered the veteran's 
statements.  However, the preponderance of the evidence is 
against the claim.  The Board has also considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claim, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in August 
2003.  Since the letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the RO's 
August 2003 letter informed the veteran that he should send 
information describing additional evidence or the evidence 
itself to the VA.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of a July 
2003 statement of the case (SOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  The 
veteran has been afforded VA examinations.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

The appellant has been provided "a meaningful opportunity to 
participate effectively in the processing of [his] claim by 
VA."  Mayfield, 19 Vet. App. at 128.  Therefore, "[t]he 
timing-of-notice error was thus nonprejudicial in this 
case."  Mayfield, 19 Vet. App. at 128, (holding that section 
5103(a) notice provided after initial RO decision can 
"essentially cure[] the error in the timing of notice" so 
as to "afford[] a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini, 18 Vet. App. at 122-24).  In light of the 
content-complying notice that the RO provided prior to 
sending the case to the Board for de novo review, the 
appellant was not prejudiced by the delay in providing 
content-complying notice, because, under these circumstance, 
"the error did not affect the essential fairness of the 
adjudication", Mayfield, supra (holding timing-of-notice 
error nonprejudicial where fairness of adjudication was 
unaffected because appellant was able to participate 
effectively in processing of claim).




ORDER

A higher initial evaluation in excess of 10 percent for 
service-connected type 2 diabetes mellitus is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


